         Case 7:17-cv-08943-CS-JCM Document 711 Filed 09/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

National Association for the Advancement of Colored
People, Spring Valley Branch, et al.,

                                                  Plaintiffs,              Civ. 7:17-cv-8943-CS-JCM

                         - against -                                       SATISFACTION OF JUDGMENT

East Ramapo Central School District,

                                                   Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


          WHEREAS, a judgment was entered in the above action on the 30th day of March, 2021

and amended on the 23rd day of July 2021, in favor of Plaintiffs and against Defendant in the

amount of $5,446,149.99 plus daily interest from the 30th day of March, 2021, and said

judgment with interest and costs thereon having been fully paid, and it is certified that there are

no outstanding executions with any Sheriff or Marshall,

          THEREFORE, full and complete satisfaction of said judgment is hereby acknowledged,

and the Clerk of the Court is hereby authorized and directed to make an entry of the full and

complete satisfaction on the docket of said judgment.

Dated: New York, New York
       September 21, 2021

                                                                   Respectfully submitted,

                                                                   LATHAM & WATKINS LLP

                                                                     /s/ Russell Mangas
                                                                   Russell Mangas (admitted pro hac vice)
                                                                   Russell.Mangas@lw.com
                                                                   330 N. Wabash Avenue
                                                                   Chicago, IL 60601
                                                                   Phone: (312) 876-7600
